Citation Nr: 1102208	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right eye disability, claimed 
to be the result of a June 2005 VA surgical procedure for 
cataract removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service in the United States Air Force 
from March 1954 to February 1956.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from a 
February 2006 rating decision issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional right eye disability claimed 
to be the result of VA medical treatment rendered in connection 
with cataract surgery performed at a VA medical center (VAMC) in 
June 2005.

The Board remanded the case for additional development in April 
2010.  The case has now been returned to the Board for appellate 
review.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The April 2010 Board Remand directives state that the AMC/RO was 
to obtain the informed consent document for the June 9, 2005, VA 
right eye surgery, and all of the appellant's private and VA 
ophthalmologic/optometric records from 2005 onward that were not 
currently of record.  However, the only June 2005 informed 
consent document obtained on remand was the informed consent for 
the anesthesia portion of the June 2005 procedure only - the 
informed consent for the eye surgery itself is still not of 
record.

The informed consent document is important in this case because 
it relates to the criterion of foreseeability.  Although this 
case is not a medical malpractice action seeking money for tort 
damages, but rather a claim for monthly VA disability benefits, 
the distinction between foreseeability and nonforeseeability is 
analogous to the concept in such actions.  In other words, if 
medical treatment presents the risk of possible, but rare, 
adverse results or side-effects known to the provider, then such 
an outcome is foreseeable, even though unlikely.  In such an 
instance, the patient, by giving his informed consent to the 
treatment, accepts that the unwanted result may occur even if the 
treatment is properly administered.  On the other hand, if a 
result occurs which was not foreseeable by the provider or the 
patient, and there is a qualifying additional disability as 
defined above, then the law authorizes payment of benefits under 
38 U.S.C.A. § 1151 in this type of claim.  

Under VA regulations, the question of whether proximate cause of 
a claimant's additional disability or death was an event not 
reasonably foreseeable is to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

The appellant was afforded a VA eye examination in June 2010.  
The examiner seemed to opine that the dislocation of the right 
eye intraocular lens (IOL) and/or the presence of retained lens 
fragments in the right eye were unforeseeable complications of 
the June 9, 2005, eye surgery.  However, as the examiner did not 
have the benefit of review of the surgical informed consent 
document, this opinion was based on incomplete records.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 
Vet. App. 332, 339-340 (1995) (regarding the duty of VA to 
provide medical examinations conducted by medical professionals 
with full access to and review of veteran's claims folder).  In 
addition, while the examiner noted that the appellant complained 
of right eye floaters and watering of the eye, the examiner did 
not address either the presence of these alleged problems or 
whether either one might be related to the June 2005 right eye 
surgery.  The Board notes that the appellant has continued to 
complain of right eye floaters, as well as blurriness, as 
evidenced by a letter from him that was received at the Board in 
November 2010.  Furthermore, the appellant was supposed to 
undergo an ophthalmologic examination that was to be performed by 
a physician, but no credentials were provided for the June 2010 
examiner.

On remand, a clarification of the June 2010 medical opinion 
should be obtained from the VA examiner, whose professional title 
should be identified.  The examiner should review the informed 
consent document and state whether or not the possibility of a 
retained lens fragment was mentioned as a complication.  The 
examiner should also state whether or not dislocation of the IOL 
was mentioned as a complication.  Finally, the examiner must 
indicate whether or not the appellant's complaints of floaters, 
blurriness, and right eye watering are etiologically related to 
the June 2005 right eye surgery.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Obtain the appellant's VA treatment 
records dated from April 2010 onward.  
Associate those records with the claims file.  

2.  Obtain the surgical/ophthalmology 
informed consent document associated with the 
June 9, 2005, VA cataract procedure.  This 
document should be associated with the claims 
file  

3.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant should also be informed 
of the negative results and be given 
opportunity to secure the records.

4.  Identify the professional job title for 
the VA examiner who conducted the June 2010 VA 
examination.

5.  After the above development has been 
completed, ask the VA examiner who conducted 
the June 2010 VA examination to, after 
reviewing the June 2005 surgical informed 
consent document, discuss whether retention of 
lens fragments and dislocation of an implanted 
lens due to insufficient capsular support in 
the vitreous cavity during a cataract 
procedure were noted in the informed consent 
document, whether they were events not 
reasonably foreseeable, and whether the ways 
in which the Veteran's complications developed 
were events not reasonably foreseeable.  The 
examiner should discuss the clinical 
significance of the appellant's complaints of 
right eye watering, blurriness and floaters 
and whether or not these conditions are 
etiologically related to the June 2005 eye 
surgery.  In this regard, the examiner is 
referred to the discussion of foreseeability 
in the first two paragraphs on page 3, above.  
(If the June 2010 examiner is unavailable, 
have an ophthalmologist answer the questions.)

Note:  As to each of the above questions, the 
examiner should state the conclusion on an at 
least as likely as not basis (i.e., to at 
least a 50-50 degree of probability).  The 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

Note:  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
examiner concludes that there is insufficient 
information to provide an opinion without 
result to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the documented surgical 
complications.  See Jones v. Shinseki, 23 Vet. 
App. 383 (2010).

6.  Upon receipt of the clarification report, 
conduct a review to verify that all requested 
opinions have been provided.  If information 
is deemed lacking, the AMC/RO should refer the 
report to the VA physician for corrections or 
additions.

7.  After all appropriate development has been 
accomplished, the AMC/RO should consider all of 
the evidence of record and re-adjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC) and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to cooperate in the development of the case, 
including responding to requests for information about medical 
treatment.  38 C.F.R. § 3.158.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

